Title: To Thomas Jefferson from Anonymous, 10 January 1822
From: Anonymous
To: Jefferson, Thomas


                        Sir—
                        
                            
                            
                        
                    without pretensions to the weight of character, that would justify the appearance of my signature, I have attempted to explain to the people their real situation.—Amendments in the constitution of the state, (amounting almost to a radical change) has become absolutely necessary. The Aristocratic few, who rule, need these amendments, as well as the majority who  Submit; but a love of power has closed their eyes on the only policy which can redeem Virginia from both political and moral decay.The measure of your fame may be considered filled to the runing over; nor is there room for complaint against your future silence. But according to opinions often expressed by you, the great stock of information treasured up, only serves to convince you how much there is yet to learn. This reasoning applies with much greater force to the demands your fellow citizens have on your services. You have given them a knowledge of their rights; but the possession is most unjustly withheld in direct opposition to your wishes.I cannot read the  Declaration of Independence, and the rest of your writings, withot the deepest regret that we must ever part with you; nor can I consent that you “rest from your labors” at this important moment. It would be unexampled in history, if you should, at an age when other men withdraw from the world, be the means of completing the grand work of liberty in your country. I am satisfied you approve of Universal suffrage; and, if yielded, by the immediate call of a Convention, it would save the people from the fatigues of gaining a conquest, and their opposers the mortification of being conquered—the certain result of the approaching contest—With sentiments of the Most profound respect, I beg leave to subscribe myself, Very respectfully, Your obedient Servant,
                        A Native born VirginianP.S.—I have two objects in writing you; which, I hope, will save me from all appearance of disrespect, a fear which almost deters me from the attempt. Although I can, with the greatest sincerity, declare that from my childhood, I have venerated your public conduct; and would be as tender of your feelings, in every respect; as of my parents, who, like myself, were born near you. The objects are, that your weight of character may induce the legislature to freely give up to universal suffrage—and if this fails, that your advice shall so temper the people; in their movements, for justice, that the cause of democracy may lose nothing by the rashness of the struggle.
                        A. N. B. V.